525 S.E.2d 709 (1999)
240 Ga. App. 432
HAMMOND et al.
v.
UNIFIED GOVERNMENT OF ATHENS-CLARKE COUNTY et al.
No. A00A0274.
Court of Appeals of Georgia.
October 19, 1999.
*710 Grady K. Dukes, Morrow, for appellants.
McLeod, Benton, Begnaud & Marshall, Athens, Michael C. Pruett, Winder, for appellees.
McMURRAY, Presiding Judge.
Plaintiff William R. Hammond and similarly situated police officers sued the Unified Government of Athens-Clarke County and James H. Alford, Jr., its Personnel Director, alleging the Unified Government unlawfully paid plaintiffs at a lower rate and grade than certain other officers. The trial court granted defendants' motion for summary judgment in an order entered Thursday, June 3, 1999. Plaintiffs' notice of appeal was filed on Thursday, July 8, 1999. Held:
"A notice of appeal shall be filed within 30 days after entry of the appealable decision or judgment complained of...." OCGA § 5-6-38(a). The proper and timely filing of a notice of appeal is an absolute requirement to confer jurisdiction upon the appellate court. Barnes v. Justis, 223 Ga. App. 671, 672, 478 S.E.2d 402. In this instance, the thirtieth day after entry of summary judgment fell on Saturday, July 3, 1999. The following Monday was an official holiday in remembrance of Independence Day. Under OCGA § 1-3-1(d)(3), plaintiffs had until Tuesday, July 6, 1999, to perfect their appeal. The notice of appeal filed on July 8, 1999, is not timely. We are without jurisdiction to consider the merits, and so the appeal in Case No. A00A0274 must be dismissed.
Appeal dismissed.
JOHNSON, C.J., and PHIPPS, J., concur.